DETAILED ACTION
The Office Action is in response to the communication filed on 7/12/2022.
Claims 1-20 have been amended.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 6/18/2019. Claims 1-20 are examined.
The specifications contain a numerous grammatical and idiomatic errors. When Figure 2 was amended to remove labels (a-d) the specifications were not amended. For example [0063] A process based on an N-Variant phantom addressing (naming) approach is illustrated in FIG.2 (a)-(d).
This is repeated numerous times throughout the entire application. Applicant is encouraged to review the specs further and revise.
Appropriate action is required.

Claim Objections
Claim 7, 9, 12 and 20 objected to because of the following informalities:  
The claims as amended are unclear, contain numerous ambiguities and lack specifics.
Applicant’s limitation in claim 7 line (2, 4, 5, 7-11, 13-17, 19 and 21), claim 9 line (5 and 11), claim 12 line (7 and 9) and claim 20 line (2-3, 4-5, 8-16, 18, 21 and 23)  regarding “one third” could be misinterpreted to read “1/3”.
Appropriate correction is required.

Response to Arguments
The objections to the claims have been withdrawn due to Applicant’s amendments. 
Applicant’s arguments with respect to the rejection of claims 1, 11, 14-16, 18-19 as anticipated by Klein (W.O. 2012093393), claim 2 as being unpatentable over Klein (W.O. 2012093393), in view of Chhabra (U.S. 20160180078), claim 3 as being unpatentable over Klein (W.O. 2012093393), in view of Chhabra (U.S. 20160180078) and Sheller (U.S. 20150373007), claim 4-7, 10 and 12 as being unpatentable over Klein (W.O. 2012093393), in view of Chhabra (U.S. 20160180078) in further view of Kursun (U.S. 9760702), claims 8-9 as being unpatentable over Klein (W.O. 2012093393), in view of Chhabra (U.S. 20160180078) in further view of Kursun (U.S. 9760702), in further view of Kratz (U.S. 9355236), claim 13 as being unpatentable over Klein (W.O. 2012093393), in view of Abrams (U.S. 20150339477) and claims 17 and 20 as being unpatentable over Klein (W.O. 2012093393), in view of Kursun (U.S. 9760702) have been fully considered but are not persuasive. 
In response to Applicant’s arguments that Klein does not disclose or suggest a “gross-motor classification module… trained to recognize a generic gross-motor movement pattern based on training data sets of a user cohort” as recited in claim 1. Examiner respectfully disagrees.
Applicant asserts that Klein does not disclose “gross motor classification”.
However examiner cited ([0116] motion sensors to receive data to determine motion states of a device using accelerometer and gyroscopes). Klein is using gyroscopes and accelerometers to measure movement. Applicant states that gross motor movements are measured with acceleration sensors and gyroscopes (Page 3. Such a sensor is usually an acceleration sensor, a gyroscope or a combination thereof. It is not only possible with this sensor to capture position in space of the mobile, portable communication system, but also a gross-motor movement of the user, whereby the sensor is used as a motion sensor).
Therefore Klein anticipated the gross motor measuring sensors disclosed in Applicant’s submission.
Applicant asserts that Klein does not disclose discloses: recognize a generic gross-motor movement pattern Klein discloses recognizing the gross-movement movements, see above. Applicant asserts that Klein is silent on generic… movement patterns.
However Klein discloses ([0011] HCI behavior) and goes on to further define HCI behavior as ([0007] Human Computer Interface (HCI) behavior patterns) and states that HCI metrics can be measured by gyroscopes ([0031] HCI metrics can be measured include… location in 3 dimensional space (e.g., as indicated by an onboard gyroscope)). 
Therefore Klein discloses the gross motor movement patterns in Applicant’s submission.
based on training data sets of a user cohort 
Additionally Klein discloses training data based on a set of user data in more detail in the paragraph ([0011] HCI behavior patterns can be monitored and combined in different configurations to create "usage repertoires" that reflect unique behavior patterns of a specific individual user, allowing a device to recognize and identify an authorized user; [0012] Software on the device learns the usage repertoire of an authorized user from the samples, and is able to distinguish between the authorized user of the device and an unauthorized user by comparing a current HCI characteristic to a learned repertoire).
Therefore Klein discloses a “Gross-motor classification module…. Trained to recognize a generic gross-motor movement pattern based on training data sets of a user cohort” as recited in claim 1.
In response to Applicant’s arguments that Klein does not disclose “repeated execution of… storage of the first classification results in the internal memory of the mobile, portable communication system… in response to an authentication request, access to the internal memory of the mobile, portable communication system in order to read out  at least one of the stored first classification results from the internal memory… evaluation of the at least one read out first classification result in accordance with a specified checking criterion… [and] generation of an authentication signal in response to the checking criterion being met, wherein the authentication signal signals a successful authentication of the current user”, Examiner respectfully disagrees.
Applicant asserts that Fig. 3 and 5, para. 00018, 0030, 0061, 0067 and 0088 of Klein does not disclose “repeated execution of… storage of the first classification result in the internal memory of the mobile, portable communication system… access to the memory of the mobile, portable communication system in order to read out at least one of the stored first classification results from the memory… evaluation of the at least one read-out first classification result in accordance with a specified checking criterion… [and] generation of an authentication signal if the checking criterion is met, wherein the authentication signal signals a successful authentication of the current user”, Applicant respectfully disagrees.
Specifically, Applicant argues that Klein does not disclose “Storage of [a] classification result” as recited in claim 1, 
However, Examiner cited (Klein [0030] sample usage characteristics and store a representation of a user’s unique HCI behavior repertoire) to teach “Storage of a classification result”. Applicant claims saving, in memory a result of a classification in claim 1. The classification results in Applicant’s claims are being stored and used to identify individuals, this is exactly what Klein not only discloses in para 30, but is also for the same purpose, do identify a user. The “store” in Klein is the same as the “Storage” in Applicant’s claim. The “usage characteristics” in Klein is the same as “classification result” in Applicant’s claim.
Therefore Klein discloses the claimed “Storage of [a] classification result”.
Additionally, Applicant argues that: “the encrypted network authentication credentials stored on the device of Klein are not tantamount to the claimed “classification result” and therefore, Applicant argues, Klein is silent on “Access to the internal memory of the mobile portable communication system in order to read out at least one of the stored first classification results from the internal memory” as recited in claim 1. Examiner respectfully disagrees.
Examiner asserts that Klein discloses [0088] accessing encrypted network authentication credentials stored on the device with an authorized user is detected. This paragraph discloses “access to the internal memory of the mobile portable communication system” and “read out at least one of the stored first classification results from the internal memory”. Klein is accessing credentials for authentication purposes, Applicant is accessing classification results”. They are both accessing data, Klein uses the language “credentials” Applicant uses the language “classification results”.  They are both being used for authentication purposes.
Therefore Klein discloses “Access to the internal memory of the mobile portable communication system in order to read out at least one of the stored first classification results from the internal memory”.
Additionally, Applicant argues that Klein is silent on “in response to an authentication request, access to the internal memory of the mobile, portable communication system in order to read out at least one of the stored first classification results from the internal memory… evaluation of the at least one read out first classification result in accordance with a specified checking criterion” as recited in claim 1. Examiner disagrees.
Specifically, Applicant argues that Klein does not disclose "Evaluation of the” encrypted network authentication credentials “in accordance with a specified checking criterion… [and] generation of an authentication signal in response to the checking criterion being met, wherein the authentication signal signals a successful authentication of the current user”.
In response, Examiner asserts that Applicant’s limitation “read out first classification result” in equivalent to Klein [Fig. 3-314 and 0061] “The discretized motion-characteristics are the compared to… prior motion-characteristic sampled from the authorized user”.

In response to Applicant’s arguments that dependent claims are allowable by virtue of their dependency from allow independent claims. Examiner respectfully disagrees because the independent claims are not allowable.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11, 14-16, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (W.O. 2012093393).

Regarding claim 1,

A method for behavior-based authentication (Klein, [0033 and Fig. 1-110] A method for mobile device user recognition according to an embodiment of the invention is schematically illustrated in Fig. 1) of a current user (Klein, [0023] the motion-characteristics of a current user) to a mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) the mobile, portable communication system having at least one sensor (Klein, [0116] the mobile device having one or more motion sensors) for capturing gross-motor measurement data, (Klein, [0116] such as an accelerometer, gyroscope or touch screen; and a processor 73 to receive data from the device sensors to determine, according to one embodiment, motion-states of the device based on the received data) a gross-motor classification module, (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) a processor, (Klein, [0116] processor 73memory on the device) and an internal memory (Klein, [0097] memory on the device), wherein a registered user is registered (Klein, [0011] "usage repertoires" that reflect unique behavior patterns of a specific individual user, allowing a device to recognize and identify an authorized user) in the mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the at least one sensor is designed to capture the gross-motor measurement data (Klein, [0116] the mobile device having one or more motion sensors 72, such as an accelerometer, gyroscope or touch screen; and a processor 73 to receive data from the device sensors to determine, according to one embodiment, motion-states of the device based on the received data) of a gross-motor movement (Klein, [117] motion-sequences based on a change in motion-state) of the current user (Klein, [0023] the motion-characteristics of a current user) of the mobile portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the gross-motor classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) is trained to recognize a generic gross-motor movement pattern based on training data sets of a user cohort (Klein, [0011] HCI behavior patterns can be monitored and combined in different configurations to create "usage repertoires" that reflect unique behavior patterns of a specific individual user, allowing a device to recognize and identify an authorized user) and implements a machine-learning method, (Klein, [0076] Multiple approaches have been taken to train computers to recognize complex patterns and make intelligent decisions based on data, some of these methods include: Decision tree learning, Association rule learning, Artificial neural networks, Genetic programming, Inductive logic programming, Support vector machines, Clustering, Bayesian networks, Reinforcement learning and others. Any of these approaches may be used to practice embodiment of the present invention) wherein the gross-motor classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) is executed by the processor (Klein, [0116/0117] a processor) of the mobile portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the method comprises the following steps: (Klein, [0018] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention).

a) repeated execution of the following steps with use of the machine-learning method: (Klein, [0018 and Fig 3-300] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention).

i. capture of the gross-motor measurement data (Klein, [0116] such as an accelerometer, gyroscope or touch screen; and a processor 73 to receive data from the device sensors to determine, according to one embodiment, motion-states of the device based on the received data) by the at least one sensor of the mobile, (Klein, [0076] collecting motion data from the mobile device (e.g., from sensors on the device) of an unidentified user) portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the gross-motor measurement data are the movement data of the gross-motor movement of the current user, ([0023] Recognition is implemented by comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected while an authorized user operates a mobile device).

ii. input of the gross-motor measurement data into the gross-motor classification module, (Klein, [Fig 6-603 [Wingdings font/0xE0] 6-607]).

iii. generation of a first classification result by the gross-motor classification module, the first classification result detailing whether the current user is the registered user, (Klein, [Fig 6-608 and 0023] Recognition is implemented by comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected while an authorized user operates a mobile device).

iv. storage of the first classification result in the internal memory of the mobile, portable communication system, and (Klein, [0030] sample usage characteristics, and to store a representation of a user's unique, HCI behavioral usage repertoire).

v. training of the gross-motor classification module with the gross-motor measurement data of the current user in order to train the gross-motor classification module for a user-specific gross-motor movement pattern (Klein, [0054] By sampling such HCI events and using, for example, a Bayesian network to represent a user's motion-repertoire in a probability table, the device is able to "learn" the unique motion-characteristics of an authorized user for real-time monitoring) on the condition that, in accordance with the first classification result, the current user is the registered user (Klein, [Fig. 3-314 and 0061] The discretized motion-characteristics are then compared to a Bayesian network's prior probability table comprising the motion-repertoire of all prior motion-characteristics sampled from the authorized user (step 312) and the system determines if the motion-characteristics of the sample are consistent with the motion-repertoire of the authorized user (step 314)).

b) in response to an authentication request, access to the internal memory of the mobile, portable communication system in order to read out at least one of the stored first classification results from the internal memory, (Klein, [0088] Accessing encrypted network authentication credentials stored on the device when the authorized user is detected).

c) evaluation of the at least one read-out first classification result in accordance with a specified checking criterion, (Klein, [Fig. 3-314 and 0061] The discretized motion-characteristics are then compared to a Bayesian network's prior probability table comprising the motion-repertoire of all prior motion-characteristics sampled from the authorized user (step 312) and the system determines if the motion-characteristics of the sample are consistent with the motion-repertoire of the authorized user (step 314)).

d) generation of an authentication signal in response to the checking criterion being met, wherein the authentication signal signals a successful authentication of the current user. (Klein, [0076 and Fig. 5-525  Fig. 5-530] by comparing the motion-characteristics of the unidentified user to the motion-repertoire of the authorized user contained in the differentiation-template to determine if the user (unidentified) is the authorized user (528); triggering defensive actions or providing authentication services based on the determination (530)).

	Regarding claim 11,

The method according to claim 1, further comprising authenticating the current user of the mobile, portable communication system to the mobile, portable communication system following an initial commissioning. (Klein, [0076]) if it is determined that that the device is not being held by the authorized user defensive actions are triggered and in the case that the motion-characteristic is consistent with the motion-repertoire of the authorized user authentication services are provided).

Regarding claim 14,

A mobile portable communication system for behavior-based authentication (Klein, [0033 and Fig. 1-110] A method for mobile device user recognition according to an embodiment of the invention is schematically illustrated in Fig. 1) of a current user (Klein, [0023] the motion-characteristics of a current user) to the mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) the mobile portable, communication system comprising at least one sensor (Klein, [0116] the mobile device having one or more motion sensors) for capturing gross-motor measurement data, (Klein, [0116] such as an accelerometer, gyroscope or touch screen; and a processor 73 to receive data from the device sensors to determine, according to one embodiment, motion-states of the device based on the received data) a gross-motor classification module, (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) a processor (Klein, [0116/0117] a processor) and an internal memory, (Klein, [0097] memory on the device) wherein a registered user is registered (Klein, [0011] "usage repertoires" that reflect unique behavior patterns of a specific individual user, allowing a device to recognize and identify an authorized user) in the mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the at least one sensor is designed to capture the gross-motor measurement data (Klein, [0116] the mobile device having one or more motion sensors 72, such as an accelerometer, gyroscope or touch screen; and a processor 73 to receive data from the device sensors to determine, according to one embodiment, motion-states of the device based on the received data) of a gross-motor movement (Klein, [0116] the mobile device having one or more motion sensors 72, such as an accelerometer, gyroscope or touch screen; and a processor 73 to receive data from the device sensors to determine, according to one embodiment, motion-states of the device based on the received data) of the current user (Klein, [0023] the motion-characteristics of a current user) of the mobile portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the gross-motor classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) is trained to recognize a generic gross-motor movement pattern based on training data sets of a user cohort (Klein, [0011] HCI behavior patterns can be monitored and combined in different configurations to create "usage repertoires" that reflect unique behavior patterns of a specific individual user, allowing a device to recognize and identify an authorized user) and a machine-learning method, Klein, [0076] Multiple approaches have been taken to train computers to recognize complex patterns and make intelligent decisions based on data, some of these methods include: Decision tree learning, Association rule learning, Artificial neural networks, Genetic programming, Inductive logic programming, Support vector machines, Clustering, Bayesian networks, Reinforcement learning and others. Any of these approaches may be used to practice embodiment of the present invention) wherein the gross-motor classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) is executed by the processor (Klein, [0116/0117] a processor) of the mobile portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the mobile portable communication system for behavior-based authentication of the current user to the mobile, portable communication system performs the following method steps: (Klein, [0018] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention).

a) repeated execution of the following steps with use of the machine-learning method: ([0018 and Fig 3-300] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention).

i. capture of the gross-motor measurement data (Klein, [0116] such as an accelerometer, gyroscope or touch screen; and a processor 73 to receive data from the device sensors to determine, according to one embodiment, motion-states of the device based on the received data) by the at least one sensor of the mobile, (Klein, [0076] collecting motion data from the mobile device (e.g., from sensors on the device) of an unidentified user (522) portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the gross-motor measurement data are the movement data of the gross-motor movement of the current user, ([0023] Recognition is implemented by comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected while an authorized user operates a mobile device).  

ii. input of the gross-motor measurement data into the gross-motor classification module, (Klein, [Fig 6-603 [Wingdings font/0xE0] 6-607]).

iii. generation of a first classification result by the gross-motor classification module, the first classification result detailing whether the current user is the registered user, (Klein, [Fig 6-608 and 0023] Recognition is implemented by comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected while an authorized user operates a mobile device).

iv. storage of the first classification result in the internal memory of the mobile, portable communication system, and (Klein, [0030] sample usage characteristics, and to store a representation of a user's unique, HCI behavioral usage repertoire).

v. training of the gross-motor classification module with the gross-motor measurement data of the current user in order to train the gross-motor classification module for a user-specific gross-motor movement pattern (Klein, [0054] By sampling such HCI events and using, for example, a Bayesian network to represent a user's motion-repertoire in a probability table, the device is able to "learn" the unique motion-characteristics of an authorized user for real-time monitoring) on the condition that, in accordance with the first classification result, the current user is the registered user, (Klein, [Fig. 3-314 and 0061] The discretized motion-characteristics are then compared to a Bayesian network's prior probability table comprising the motion-repertoire of all prior motion-characteristics sampled from the authorized user (step 312) and the system determines if the motion-characteristics of the sample are consistent with the motion-repertoire of the authorized user (step 314)).

b) in response to an authentication request, access to the internal memory of the mobile, portable communication system in order to read out at least one of the stored first classification results from the internal memory, (Klein, [0088] Accessing encrypted network authentication credentials stored on the device when the authorized user is detected).

c) evaluation of the at least one read out first classification result in accordance with a specified checking criterion, (Klein, [Fig. 3-314 and 0061] The discretized motion-characteristics are then compared to a Bayesian network's prior probability table comprising the motion-repertoire of all prior motion-characteristics sampled from the authorized user (step 312) and the system determines if the motion-characteristics of the sample are consistent with the motion-repertoire of the authorized user (step 314)).

d) generation of an authentication signal in response to the checking criterion being met, wherein the authentication signal signals a successful authentication of the current user. (Klein, [0076 and Fig. 5-525  Fig. 5-530] by comparing the motion-characteristics of the unidentified user to the motion-repertoire of the authorized user contained in the differentiation-template to determine if the user (unidentified) is the authorized user (528); triggering defensive actions or providing authentication services based on the determination (530)).

Regarding claim 15, 

Klein discloses: The mobile portable communication system according to claim 14, further comprises mobile device) comprises an untrained classification module, (Klein [0064] In the case that the current motion-characteristics are inconsistent with the motion-repertoire, the system determines if it is in an initial learning mode (step 318) based on a learning-stage parameter held by the system wherein the classification module (Klein, [0030] sample usage characteristics, and to store a representation of a user's unique, HCI behavioral usage repertoire) is executed by the processor ((Klein, [0116/0117] a processor) of the mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the system for behavior-based authentication of the current user to the mobile, portable communication system performs the following method steps: (Klein, [0018] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention).

a) repeated execution of the following steps with use of the machine-learning method: (Klein, [0018 and Fig 3-300] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention).

i. capture of data, (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data).

ii. input of the data into the behavior classification module, (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data).

iii. generation of a second classification result by the behavior classification module, the second classification result (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) detailing whether the current user is the registered user (Klein, [Fig 6-608 and 0023] Recognition is implemented by comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected while an authorized user operates a mobile device).

iv. storage of the second classification result in the memory of the internal mobile, (Klein, [0030] sample usage characteristics, and to store a representation of a user's unique, HCI behavioral usage repertoire) portable communication system, (Klein, [0033 and Fig. 2-200] mobile device).

v. training of the behavior classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) with the data of the current user (Klein, [0023] the motion-characteristics of a current user) in order to train the behavior classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) to a user-specific pattern on satisfaction of a first condition, a second condition or a combination of the first condition and the second condition (Klein, [0054] By sampling such HCI events and using, for example, a Bayesian network to represent a user's motion-repertoire in a probability table, the device is able to "learn" the unique motion-characteristics of an authorized user for real-time monitoring) on the first condition being that, in accordance with the second classification result, the current user is the registered user and the second condition being that, in accordance with the first classification result, the current user is the registered user, (Klein, [Fig. 3-314 and 0061] The discretized motion-characteristics are then compared to a Bayesian network's prior probability table comprising the motion-repertoire of all prior motion-characteristics sampled from the authorized user (step 312) and the system determines if the motion-characteristics of the sample are consistent with the motion-repertoire of the authorized user (step 314)).

b) in response to an authentication request access to the internal memory (Klein, [0088] Accessing encrypted network authentication credentials stored on the device when the authorized user is detected) of the mobile, portable communication system (Klein, [0033 and Fig. 2-200] mobile device) in order to read out at least one of the stored second classification results from the internal memory, wherein the second classification result is also included in the evaluation of the first classification result in accordance with the checking criterion. (Klein, [0101] Scores for the 16 characteristics are summed to comprise a detection score).

Klein does not disclose, the application data.
However in the same field of endeavor Chhabra discloses, the application data, (Chhabra, [0056] a soft behavioral biometrics sensor that identifies the user based on user activity patterns (e.g., application usage)).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Chhabra to include identification of users based on application usage (Chhabra, [0056]).
Doing so would allow for authentication based on application usage (Chhabra, [0056]).

Regarding claim 16, 

Klein discloses, the mobile portable communication system according to claim 15, wherein the application data comprises: 

- position data of the mobile, (Klein, [0031] geographic location) portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) captured by a method for position determination by a sensor for determining the position (Klein, [0031] (e.g., as measured by a GPS sensor on the device)) of the mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device).

- calendar time data of a clock implemented in the mobile, (Klein, [0031] time of day) portable communication system (Klein, [0033 and Fig. 2-200] mobile device) or an external clock, a signal of the external clock being received by a sensor of the mobile, portable communication system or a combination of the position data, the application usage data, the biometric data, the connection data, and one of the calendar data, the time data, or a combination of the calendar data and the time data. (Klein, [0033 and Fig. 2-200] mobile device).

Klein does not disclose,
- application usage data of the current user, 
- biometric data of the current user, which are captured by a sensor for capturing biometric data, and/or
- connection data of the mobile, portable communication system to other devices and/or.

However in the same field of endeavor Chhabra discloses, 
- application usage data of the current user, and/or 
(Chhabra, [0056] a soft behavioral biometrics sensor that identifies the user based on user activity patterns (e.g., application usage).

- biometric data of the current user, which are captured by a sensor for capturing biometric data, and/or (Chhabra, [0056] For example, the computing device 102 may monitor a soft behavioral biometrics sensor that identifies the user based on user activity patterns (e.g., application usage, user interface input patterns, gait, etc.)).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Chhabra to include identification of users based on application usage (Chhabra, [0056]).
Doing so would allow for authentication based on application usage (Chhabra, [0056]).


Klein and Chhabra do not disclose, connection data of the mobile, portable communication system to other devices and/or.

However in the same field of endeavor Sheller discloses, 
- connection data of the mobile, portable communication system to other devices and/or (Sheller, [0026] System monitoring module(s) 138 are configured to monitor activity of the system (i.e., user device 102) and to collect monitor data related to the monitoring. For example, system monitoring module(s) 138 may be configured to monitor one or more of: which application(s) are currently executing, which document(s) are being accessed, a duration of a system session, network connections, time of day).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Sheller to include authentication bases on connection data to other devices.
Doing so would allow for generation of a confidence score used to improve authentication based on connection data. (Sheller, [0027 and abstract]).


Regarding claim 18,

The mobile portable communication system according to claim 14, wherein at least one first pattern in the form of a first pattern function and at least one first comparison data set (Klein, [0023] comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected) are stored in the internal memory (Klein, [0097] memory on the device) of the mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the first comparison data set comprises a plurality of the gross-motor measurement data, (Klein, [0116] the mobile device having one or more motion sensors 72, such as an accelerometer, gyroscope) wherein at least one first comparison parameter (Klein, [0083] unique id of each motion-characteristic) is calculated from the plurality of the gross-motor measurement data of the first comparison data set, (Klein, [Fig 6-608 and 0023] Recognition is implemented by comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected while an authorized user operates a mobile device) wherein the gross-motor classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) performs the following steps when the gross-motor measurement data is input: (Klein, [0018] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention).

a) comparison of the captured gross-motor measurement data with one first pattern function among the at least one first pattern function, (Klein, [0083] These are designed so that during the step of comparing the motion-characteristics of the device of an unidentified user to the authorized user's motion-repertoire to determine if the user is the authorized user (step 528)).


    PNG
    media_image1.png
    187
    834
    media_image1.png
    Greyscale


b) assignment of the gross-motor measurement data to one first pattern among the at least one first pattern assigned to the at least one first pattern function and attainment of at least one first classification parameter corresponding to the first pattern, in response to assignment of the gross-motor measurement data can be assigned to the at least one first pattern, (Klein, [0078] the system may include software on a server that groups motion-sequences collected from a plurality of users/devices (population) per motion-state, calculates motion-characteristics and converts continuous values into discrete ranges to create population motion-characteristics).

c) calculation of a confidence value for each of the at least one first classification parameter by a comparison of the at least one first classification parameter with a corresponding first comparison parameter among the at least one first comparison parameter of the at least one first comparison data set, and (Klein, [0079] a differentiation score for each motion-characteristic of the user).

    PNG
    media_image2.png
    245
    702
    media_image2.png
    Greyscale


d) generation of the first classification result based on the confidence values of each of the at least one first classification parameters, (Klein, [0078] The software may calculate discretization threshold values for the population for each motion-state for each of the motion-characteristics with discretization into 8 possible ranges for example).

and wherein the step of training comprises an addition of the captured gross-motor measurement data to the at least one first comparison data set. (Klein, [0054] By sampling such HCI events and using, for example, a Bayesian network to represent a user's motion-repertoire in a probability table, the device is able to "learn" the unique motion-characteristics of an authorized user for real-time monitoring).

Regarding claim 19, 

Klein discloses, the mobile portable communication system according to claim 15, wherein at least one second pattern in the form of a second pattern function and at least one second comparison data set (Klein, [0023] comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected) are stored in the internal memory (Klein, [0097] memory on the device) of the mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the at least one second comparison data set (Klein, [0078] the system may include software on a server that groups motion-sequences collected from a plurality of users/devices (population) per motion-state, calculates motion-characteristics and converts continuous values into discrete ranges to create population motion-characteristics) comprises a plurality of the data, wherein at least one second comparison parameter (Klein, [0083] unique id of each motion-characteristic) is calculated from the plurality of the data of the second comparison data set, (Klein, [0083] unique id of each motion-characteristic) wherein the classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) performs the following steps (Klein, [0018] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention) when the application data are input: 

a) comparison of the captured data with one second pattern function among the at least one second pattern function, (Klein, [0078] the system may include software on a server that groups motion-sequences collected from a plurality of users/devices (population) per motion-state, calculates motion-characteristics and converts continuous values into discrete ranges to create population motion-characteristics).


    PNG
    media_image1.png
    187
    834
    media_image1.png
    Greyscale



b) assignment of the data to the second pattern assigned to the second pattern function and attainment of at least one second classification parameter corresponding to the second pattern, in response to the assignment of the application data to the second pattern, (Klein, [0078] the system may include software on a server that groups motion-sequences collected from a plurality of users/devices (population) per motion-state, calculates motion-characteristics and converts continuous values into discrete ranges to create population motion-characteristics).

c) calculation of a confidence value for each of the at least one second classification parameter by a comparison of the second classification parameter with a corresponding second comparison parameter among the at least one second comparison parameter of the at least one second comparison data set, and (Klein, [0079] a differentiation score for each motion-characteristic of the user).

    PNG
    media_image2.png
    245
    702
    media_image2.png
    Greyscale



d) generation of the second classification result based on the confidence values of each of at least one the at least one second classification parameters, (Klein, [0078] The software may calculate discretization threshold values for the population for each motion-state for each of the motion-characteristics with discretization into 8 possible ranges for example).

and wherein the step of training comprises an addition of the captured data to the second comparison data set. (Klein, [0054] By sampling such HCI events and using, for example, a Bayesian network to represent a user's motion-repertoire in a probability table, the device is able to "learn" the unique motion-characteristics of an authorized user for real-time monitoring).

Klein does not disclose, the application data. 
However in the same field of endeavor Chhabra discloses, the application data, (Chhabra, [0056] a soft behavioral biometrics sensor that identifies the user based on user activity patterns (e.g., application usage)).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Chhabra to include identification of users based on application usage (Chhabra, [0056]).
Doing so would allow for authentication based on application usage (Chhabra, [0056]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (W.O. 2012093393), in view of Chhabra (U.S. 20160180078).

Regarding claim 2, 

Klein discloses: The method according to claim 1, wherein the mobile, portable communication system (Klein, [0033 and Fig. 2-200] mobile device) comprises an untrained classification module, (Klein [0064] In the case that the current motion-characteristics are inconsistent with the motion-repertoire, the system determines if it is in an initial learning mode (step 318) based on a learning-stage parameter held by the system wherein the classification module (Klein, [0030] sample usage characteristics, and to store a representation of a user's unique, HCI behavioral usage repertoire) is executed by the processor ((Klein, [0116/0117] a processor) of the mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the method further comprises: 

a) repeated execution of the following steps with use of the machine-learning method: (Klein, [0018 and Fig 3-300] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention).

i. capture of data, (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data).

ii. input of the data into the behavior classification module, (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data).

iii. generation of a second classification result by the behavior classification module, (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) the second classification result detailing whether the current user is the registered user (Klein, [Fig 6-608 and 0023] Recognition is implemented by comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected while an authorized user operates a mobile device).

iv. storage of the second classification result in the internal memory of the mobile, (Klein, [0030] sample usage characteristics, and to store a representation of a user's unique, HCI behavioral usage repertoire) portable communication system, (Klein, [0033 and Fig. 2-200] mobile device).

v. training of the behavior classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) with the data of the current user (Klein, [0023] the motion-characteristics of a current user) in order to train the behavior classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) to a user-specific pattern (Klein, [0054] By sampling such HCI events and using, for example, a Bayesian network to represent a user's motion-repertoire in a probability table, the device is able to "learn" the unique motion-characteristics of an authorized user for real-time monitoring) on the  satisfaction of a first condition, a second condition or a combination of the first condition and the second condition, the first condition being that, in accordance with the second classification result, the current user is the registered user and the second condition being that, in accordance with the first classification result, the current user is the registered user, (Klein, [Fig. 3-314 and 0061] The discretized motion-characteristics are then compared to a Bayesian network's prior probability table comprising the motion-repertoire of all prior motion-characteristics sampled from the authorized user (step 312) and the system determines if the motion-characteristics of the sample are consistent with the motion-repertoire of the authorized user (step 314)).

b) in response to an authentication request, access to the internal memory (Klein, [0088] Accessing encrypted network authentication credentials stored on the device when the authorized user is detected) of the mobile, portable communication system (Klein, [0033 and Fig. 2-200] mobile device) in order to read out at least one of the stored second classification results from the internal memory, wherein the second classification result is also included in the evaluation of the first classification result in accordance with the checking criterion. (Klein, [0101] Scores for the 16 characteristics are summed to comprise a detection score).

Klein does not disclose, the application behavior data, 
However in the same field of endeavor Chhabra discloses, the application behavior data, (Chhabra, [0056] a soft behavioral biometrics sensor that identifies the user based on user activity patterns (e.g., application usage)).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Chhabra to include identification of users based on application usage (Chhabra, [0056]).
Doing so would allow for authentication based on application usage (Chhabra, [0056]).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (W.O. 2012093393), in view of Chhabra (U.S. 20160180078) and Sheller (U.S. 20150373007).


	Regarding claim 3, 

Klein discloses, the method according to claim 2, wherein the application data comprises: 

- position data of the mobile, (Klein, [0031] geographic location) portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) captured by a method for position determination by a sensor for determining a position (Klein, [0031] (e.g., as measured by a GPS sensor on the device)) of the mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device).

- calendar data, time data, or a combination of the calendar data and the time data of a clock implemented in the mobile, (Klein, [0031] time of day) portable communication system (Klein, [0033 and Fig. 2-200] mobile device) or an external clock, a signal of the external clock being received by a sensor of the mobile, portable communication system, or a combination of the position data, and one of the calendar data, the time data, or a combination of the calendar data and the time data. (Klein, [0033 and Fig. 2-200] mobile device).

Klein does not disclose,
- application usage data of the current user, 
- biometric data of the current user, captured by a sensor for capturing biometric data, 
- connection data of the mobile, portable communication system to other devices.

However in the same field of endeavor Chhabra discloses, 
- application usage data of the current user, 
(Chhabra, [0056] a soft behavioral biometrics sensor that identifies the user based on user activity patterns (e.g., application usage).

- biometric data of the current user, which are captured by a sensor for capturing biometric data, (Chhabra, [0056] For example, the computing device 102 may monitor a soft behavioral biometrics sensor that identifies the user based on user activity patterns (e.g., application usage, user interface input patterns, gait, etc.)).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Chhabra to include identification of users based on application usage (Chhabra, [0056]).
Doing so would allow for authentication based on application usage (Chhabra, [0056]).

Klein and Chhabra do not disclose, connection data of the mobile, portable communication system to other devices.

However in the same field of endeavor Sheller discloses, 
- connection data of the mobile, portable communication system to other devices (Sheller, [0026] System monitoring module(s) 138 are configured to monitor activity of the system (i.e., user device 102) and to collect monitor data related to the monitoring. For example, system monitoring module(s) 138 may be configured to monitor one or more of: which application(s) are currently executing, which document(s) are being accessed, a duration of a system session, network connections, time of day).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Sheller to include authentication bases on connection data to other devices.
Doing so would allow for generation of a confidence score used to improve authentication based on connection data. (Sheller, [0027 and abstract]).


Claim(s) 4-7, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (W.O. 2012093393), in view of Chhabra (U.S. 20160180078) in further view of Kursun (U.S. 9760702).

Regarding claim 4,

Klein and Chhabra discloses, the method according to claim 2, wherein the mobile, portable communication system (Klein, [0033 and Fig. 2-200] mobile device) comprises classification module, (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) wherein the classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) is configured for classification of measurement data and is trained for recognition (Klein, [0011] HCI behavior patterns can be monitored and combined in different configurations to create "usage repertoires" that reflect unique behavior patterns of a specific individual user, allowing a device to recognize and identify an authorized user) of a movement of a registered user, (Klein, [0011] "usage repertoires" that reflect unique behavior patterns of a specific individual user, allowing a device to recognize and identify an authorized user) wherein the classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) is executed by the processor (Klein, [0116] processor 73 memory on the device) of the mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the method further comprises:

-repeated execution of the following steps with use of the machine-learning method: (Klein, [0018 and Fig 3-300] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention).

o capture of the measurement data, (Klein, [0116] the mobile device having one or more motion sensors 72, such as an accelerometer, gyroscope or touch screen; and a processor 73 to receive data from the device sensors to determine, according to one embodiment, motion-states of the device based on the received data).

o input of the measurement data into the classification module, (Klein, [Fig 6-603 [Wingdings font/0xE0] 6-607] and (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data).

o generation of a third classification result by the classification module, (Klein, [Fig 6-603 [Wingdings font/0xE0] 6-607] and (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) the third classification result detailing whether the current user is the registered user  (Klein, [Fig 6-608 and 0023] Recognition is implemented by comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected while an authorized user operates a mobile device).

o storage of the third classification result (Klein, [0030] sample usage characteristics, and to store a representation of a user's unique, HCI behavioral usage repertoire) in the internal memory (Klein, [0097] According to one embodiment, the background software collects the stream of embellished data in a data file saved to static memory on the device) of the portable communication system, (Klein, [0033 and Fig. 2-200] mobile device).

o training of the classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) with the measurement data of the current user in order to train the classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) to a user-specific movement pattern (Klein, [0054] By sampling such HCI events and using, for example, a Bayesian network to represent a user's motion-repertoire in a probability table, the device is able to "learn" the unique motion-characteristics of an authorized user for real-time monitoring) on satisfaction of a third condition a fourth condition, or a combination of the third condition and the fourth condition, the third condition being that, in accordance with the third classification result, the current user is the registered user in the system and the fourth condition being that, in accordance with the first classification result, the current user is the registered user, (Klein, [Fig. 3-314 and 0061] The discretized motion-characteristics are then compared to a Bayesian network's prior probability table comprising the motion-repertoire of all prior motion-characteristics sampled from the authorized user (step 312) and the system determines if the motion-characteristics of the sample are consistent with the motion-repertoire of the authorized user (step 314)).

- in response to an authentication request, access to the internal memory (Klein, [0088] Accessing encrypted network authentication credentials stored on the device when the authorized user is detected) of the mobile, portable communication system (Klein, [0033 and Fig. 2-200] mobile device) in order to read out at least one of the stored third classification results (Klein, [0030] sample usage characteristics, and to store a representation of a user's unique, HCI behavioral usage repertoire) from the internal memory, (Klein, [0097] According to one embodiment, the background software collects the stream of embellished data in a data file saved to static memory on the device) wherein the third classification result (Klein, [0030] sample usage characteristics, and to store a representation of a user's unique, HCI behavioral usage repertoire) is also included in the evaluation of the first classification result (Klein, [0030] sample usage characteristics, and to store a representation of a user's unique, HCI behavioral usage repertoire) in accordance with the checking criterion.  (Klein, [0101] Scores for the 16 characteristics are summed to comprise a detection score).

Klein does not disclose fine-motor measurement data.
However in the same field of endeavor Kursun discloses, fine-motor measurement data (Kursun, [Col 7 line 19-21] the sensors may detect fine motor skill movements).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Kursun to include authentication based on fine-motor movement data (Kursun, [Col 7 line 19-21]).
Doing so would allow for user authentication based on fine-motor measurement data (Kursun, [Col 3, line 17-18]).

Regarding claim 5, 

The method according to claim 4, wherein at least one first pattern in the form of at least one first pattern function and at least one first comparison data set (Klein, [0023] comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected) are stored in the internal memory (Klein, [0097] memory on the device) of the mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the at least one first comparison data set (Klein, [0083] unique id of each motion-characteristic) comprises a plurality of the gross-motor measurement data, (Klein, [0116] the mobile device having one or more motion sensors 72, such as an accelerometer, gyroscope or touch screen; and a processor 73 to receive data from the device sensors to determine, according to one embodiment, motion-states of the device based on the received data) wherein at least one first comparison parameter (Klein, [0083] unique id of each motion-characteristic) is calculated from the plurality of the gross-motor measurement data of the first comparison data set, (Klein, [Fig 6-608 and 0023] Recognition is implemented by comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected while an authorized user operates a mobile device) wherein the gross-motor classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) performs the following steps when the gross-motor measurement data are input: (Klein, [0018] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention).

a) comparison of the captured gross-motor measurement data with the at least one first pattern function among the at least one first pattern function, (Klein, [0083] These are designed so that during the step of comparing the motion-characteristics of the device of an unidentified user to the authorized user's motion-repertoire to determine if the user is the authorized user (step 528)).


    PNG
    media_image1.png
    187
    834
    media_image1.png
    Greyscale


b) assignment of the gross-motor measurement data to the first pattern assigned to one first pattern among the at least one first pattern  assigned to the one first pattern function and attainment of at least one first classification parameter corresponding to the one first pattern, in response to the assignment of the gross-motor measurement data can be assigned to the at least one first pattern, (Klein, [0078] the system may include software on a server that groups motion-sequences collected from a plurality of users/devices (population) per motion-state, calculates motion-characteristics and converts continuous values into discrete ranges to create population motion-characteristics).

c) calculation of a confidence value for each of the at least one first classification parameter by a comparison of the at least one first classification parameter with corresponding first comparison parameter among the at least one first comparison parameter of the at least one first comparison data set, and (Klein, [0079] a differentiation score for each motion-characteristic of the user).

    PNG
    media_image2.png
    245
    702
    media_image2.png
    Greyscale

d) generation of the first classification result based on the confidence values of each of the at least one first classification parameters, (Klein, [0078] The software may calculate discretization threshold values for the population for each motion-state for each of the motion-characteristics with discretization into 8 possible ranges for example).

and wherein the step of training comprises an addition of the captured gross-motor measurement data to the at least one first comparison data set. (Klein, [0054] By sampling such HCI events and using, for example, a Bayesian network to represent a user's motion-repertoire in a probability table, the device is able to "learn" the unique motion-characteristics of an authorized user for real-time monitoring).


	Regarding claim 6, 

Klein discloses, the method according to claim 5, wherein at least one second pattern in the form of at least one second pattern function and at least one second comparison data set (Klein, [0023] comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected) are stored in the internal memory (Klein, [0097] memory on the device) of the mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the at least one second comparison data set (Klein, [0078] the system may include software on a server that groups motion-sequences collected from a plurality of users/devices (population) per motion-state, calculates motion-characteristics and converts continuous values into discrete ranges to create population motion-characteristics) comprises a plurality of the data, wherein at least one second comparison parameter (Klein, [0083] unique id of each motion-characteristic) is calculated from the plurality of the data of the at least one second comparison data set, (Klein, [0083] unique id of each motion-characteristic) wherein the classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) performs the following steps (Klein, [0018] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention) when the application data is input: 

a) comparison of the captured data with one second pattern function the at least one second pattern function, (Klein, [0078] the system may include software on a server that groups motion-sequences collected from a plurality of users/devices (population) per motion-state, calculates motion-characteristics and converts continuous values into discrete ranges to create population motion-characteristics).


    PNG
    media_image1.png
    187
    834
    media_image1.png
    Greyscale



b) assignment of the data to one second pattern among the at least one second pattern assigned to the second pattern function and attainment of at least one second classification parameter corresponding to the one second pattern, in response to the assignment of the application data to the second pattern, (Klein, [0078] the system may include software on a server that groups motion-sequences collected from a plurality of users/devices (population) per motion-state, calculates motion-characteristics and converts continuous values into discrete ranges to create population motion-characteristics).

c) calculation of a confidence value for each at least one second classification parameter by a comparison of the second classification parameter with a corresponding second comparison parameter among the at least one second comparison parameter of the at least one second comparison data set, and (Klein, [0079] a differentiation score for each motion-characteristic of the user).

    PNG
    media_image2.png
    245
    702
    media_image2.png
    Greyscale


d) generation of the second classification result based on the confidence values each of the at least one second classification parameters, (Klein, [0078] The software may calculate discretization threshold values for the population for each motion-state for each of the motion-characteristics with discretization into 8 possible ranges for example).

and wherein the step of training comprises an addition of the captured data to the at least one second comparison data set. (Klein, [0054] By sampling such HCI events and using, for example, a Bayesian network to represent a user's motion-repertoire in a probability table, the device is able to "learn" the unique motion-characteristics of an authorized user for real-time monitoring).

Klein does not disclose, the application data.
However in the same field of endeavor Chhabra discloses, the application data, (Chhabra, [0056] a soft behavioral biometrics sensor that identifies the user based on user activity patterns (e.g., application usage)).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Chhabra to include identification of users based on application usage (Chhabra, [0056]).
Doing so would allow for authentication based on application usage (Chhabra, [0056]).


Regarding claim 7, 

Klein and Chhabra discloses, the method according to claim 6, wherein at least one third pattern in the form of at least one third pattern function and at least one third comparison data set (Klein, [0023] comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected) are stored in the internal memory (Klein, [0097] memory on the device) of the mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the at least one third comparison data set (Klein, [0078] the system may include software on a server that groups motion-sequences collected from a plurality of users/devices (population) per motion-state, calculates motion-characteristics and converts continuous values into discrete ranges to create population motion-characteristics) comprises values for at least one third comparison parameter, (Klein, [0078] the system may include software on a server that groups motion-sequences collected from a plurality of users/devices (population) per motion-state, calculates motion-characteristics and converts continuous values into discrete ranges to create population motion-characteristics).


    PNG
    media_image1.png
    187
    834
    media_image1.png
    Greyscale


wherein the classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) performs the following steps when the measurement data are input: (Klein, [0018] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention).

a) comparison of the captured measurement data to one third pattern among the at least one third pattern function, (Klein, [0083] These are designed so that during the step of comparing the motion-characteristics of the device of an unidentified user to the authorized user's motion-repertoire to determine if the user is the authorized user (step 528)).


    PNG
    media_image1.png
    187
    834
    media_image1.png
    Greyscale



b) assignment of the measurement data to one third pattern among the at least one third pattern assigned to the one third pattern function and attainment of at least one third classification parameter corresponding to the third pattern, (Klein, [0023] comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected) in response to the assignment of the measurement data to the one third pattern, (Klein, [0078] the system may include software on a server that groups motion-sequences collected from a plurality of users/devices (population) per motion-state, calculates motion-characteristics and converts continuous values into discrete ranges to create population motion-characteristics).

c) calculation of a confidence value for each of the at least one third classification parameter by a comparison of the at least one third classification parameter with a corresponding third comparison parameter among the at least one third comparison parameter of the at least one third comparison data set, and (Klein, [0079] a differentiation score for each motion-characteristic of the user).

    PNG
    media_image2.png
    245
    702
    media_image2.png
    Greyscale


d) generation of the third classification result based on the confidence values of each of the at least one third classification parameters, (Klein, [0078] The software may calculate discretization threshold values for the population for each motion-state for each of the motion-characteristics with discretization into 8 possible ranges for example).

and wherein the step of training comprises an addition of the captured measurement data to the at least one third comparison data set. (Klein, [0054] By sampling such HCI events and using, for example, a Bayesian network to represent a user's motion-repertoire in a probability table, the device is able to "learn" the unique motion-characteristics of an authorized user for real-time monitoring).

Klein does not disclose fine-motor measurement data.
However in the same field of endeavor Kursun discloses, fine-motor measurement data (Kursun, [Col 7 line 19-21] the sensors may detect fine motor skill movements).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Kursun to include authentication based on fine-motor movement data (Kursun, [Col 7 line 19-21]).
Doing so would allow for user authentication based on fine-motor measurement data (Kursun, [Col 3, line 17-18]).


Regarding claim 10, 

Klein and Chhabra discloses, The method according to claim 4, wherein the second 11Atty. Dkt. No. 17188-000100-US-NPU.S. Application No. 16/470,832classification result, the third classification result, or a combination of the second classification result and the third classification result, is only included at a time of evaluation of the first classification result, the second classification result, the third classification result, or a combination of the first classification result, the second classification result and the third classification result in response to recognition by the gross-motor classification module of a first gross-motor movement of the current user in the gross-motor measurement data. (Klein, [0078] the system may include software on a server that groups motion-sequences collected from a plurality of users/devices (population) per motion-state, calculates motion-characteristics and converts continuous values into discrete ranges to create population motion-characteristics).

Regarding claim 12, 

The method according to claim 7, further comprising: sending a first signal (Klein, [0068] Automatic determination) to the current user (Klein, [0023] the motion-characteristics of a current user) by the mobile, portable communication system after the initial commissioning, ([0068] an initial sampling period of motion-characteristics is complete; Klein, [0068] an initial sampling period of motion-characteristics is complete) the first signal containing a request for personalization of the mobile, portable communication system (Klein, [0033 and Fig. 2-200] mobile device) by generation of the at least one first comparison data set, the at least one second comparison data set, the at least one third comparison data set, or a combination of the at least one first comparison data set, the at least one second comparison data set and the at least one third comparison data set(Klein, [0083] unique id of each motion-characteristic).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (W.O. 2012093393), in view of Chhabra (U.S. 20160180078) in further view of Kursun (U.S. 9760702), in further view of Kratz (U.S. 9355236).

Regarding claim 8,

Klein discloses, the method according to claim 4, wherein the checking criterion is met if: 

*- a fifth condition is satisfied, the fifth condition being that at least one of the first classification result, the second classification result, the third classification result or a combination of the first classification result, the second classification result and the third classification results (Klein, [0083] unique id of each motion-characteristics; Klein, [0101] Scores for the 16 characteristics are summed to comprise a detection score; Klein, [0114] a measure of overall recognition accuracy (device learning-stage) may be determined by the server by comparing a currently generated differentiation-template of a user to prior templates generated for the same user and by gauging the degree of template consistency relative to threshold values to determine the device learning-stage of a user).

* a sixth condition is satisfied, the sixth condition being that of the first classification result, the second classification result, the third classification result or a combination of the first classification result, the second classification result and the third classification result (Klein, [0083] unique id of each motion-characteristics; Klein, [0101] Scores for the 16 characteristics are summed to comprise a detection score; Klein, [0114] a measure of overall recognition accuracy (device learning-stage) may be determined by the server by comparing a currently generated differentiation-template of a user to prior templates generated for the same user and by gauging the degree of template consistency relative to threshold values to determine the device learning-stage of a user).

* a seventh condition is satisfied, the seventh condition being that a minimum number of the first classification result, the second classification result, the third classification result or a combination of the first classification result, the second classification result and the third classification result or a combination of the fifth condition, the sixth condition and the seventh condition 10Atty. Dkt. No. 17188-000100-US-NP U.S. Application No. 16/470,832are satisfied. (Klein, [0067] According to some embodiments the system is able to dynamically determine when a sufficient number of motion-characteristics have been learned by the device to facilitate accurate recognition and to dynamically set the value of the learning-stage parameter based on this determination; Klein, [0101] Scores for the 16 characteristics are summed to comprise a detection score; Klein, [0114] a measure of overall recognition accuracy (device learning-stage) may be determined by the server by comparing a currently generated differentiation-template of a user to prior templates generated for the same user and by gauging the degree of template consistency relative to threshold values to determine the device learning-stage of a user).

Klein does not disclose, a maximum age of 
However in the same field of endeavor Kratz discloses, a maximum age of (Kratz, [Col 16 Line 11-12] In some instances, gesture samples are excluded because of age (e.g., gesture samples older than a month are removed).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Kratz to a maximum age of data sets.
Doing so would allow for updating gesture templates to account for temporal variations in gesture entry. (Kratz, [Col 2 Line 4-6]).

Regarding claim 9, 

Klein discloses, the method according to claim 7, wherein a first portion of the gross-motor measurement data (Klein, [0054] By sampling such HCI events and using, for example, a Bayesian network to represent a user's motion-repertoire in a probability table, the device is able to "learn" the unique motion-characteristics of an authorized user for real-time monitoring) included in the at least one first comparison data set, and a first portion of the application data included in the at least one second comparison data set, and a first portion of the measurement data included in the at least one third comparison data set (Klein, [0023] comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected).

Klein does not disclose, and which are older than a defined time; and the method further comprises removing the first portion of the gross-motor measurement data from the at least one first comparison data set, the first portion of the application data from the at least one second comparison data set, and the first portion of the fine-motor measurement data from the at least one third comparison data set, and deleting the first portion of the gross-motor measurement data, the first portion of the application data, and the first portion of the fine-motor measurement data from the internal memory of the mobile, portable communication system 
However in the same field of endeavor Kratz discloses, and which are older than a defined time; and the method further comprises removing the first portion of the gross-motor measurement data from the at least one first comparison data set, the first portion of the application data from the at least one second comparison data set, and the first portion of the fine-motor measurement data from the at least one third comparison data set, and deleting the first portion of the gross-motor measurement data, the first portion of the application data, and the first portion of the fine-motor measurement data from the internal memory of the mobile, portable communication system (Kratz, [Col 16 Line 11-12]) In some instances, gesture samples are excluded because of age (e.g., gesture samples older than a month are removed; Kratz, [Col 16 Line 11-12])In some instances, gesture samples are excluded because of age (e.g., gesture samples older than a month are removed; Kratz, [Col 16 Line 11-12]) In some instances, gesture samples are excluded because of age (e.g., gesture samples older than a month are removed).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Kratz to include deletion of older data sets form the comparison data.
Doing so would allow for updating gesture templates to account for temporal variations in gesture entry. (Kratz, [Col 2 Line 4-6]).

Klein and Kratz do not disclose, and the application data, 
However in the same field of endeavor Chhabra discloses, and the application data, (Chhabra, [0056] a soft behavioral biometrics sensor that identifies the user based on user activity patterns (e.g., application usage)).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Chhabra to include identification of users based on application usage (Chhabra, [0056]).
Doing so would allow for authentication based on application usage (Chhabra, [0056]).

Klein, Kratz, and Chhabra do not disclose, and the fine-motor measurement data
However in the same field of endeavor Kursun discloses, and the fine-motor measurement data (Kursun, [Col 7 line 19-21] the sensors may detect fine motor skill movements).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Kursun to include authentication based on fine-motor movement data (Kursun, [Col 7 line 19-21]).
Doing so would allow for user authentication based on fine-motor measurement data (Kursun, [Col 3, line 17-18]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (W.O. 2012093393), in view of Abrams (U.S. 20150339477).


Regarding claim 13,

Klein discloses the method of claim 1 above, the method according to claim 1, but does not disclose wherein the machine-learning method is a random forest algorithm. 
However in the same field of endeavor Abrams discloses, wherein the machine-learning method is a random forest algorithm. (Abrams, [0005] The risk assessment model may comprise one or more machine learning structures (e.g., one or more boosted ensembles such as random forests)) 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Abrams to include the random forests machine learning model of Abrams.  
In this way, current user account events may be moderated using risk analysis metrics generated by the risk assessment model. For example, a current user may be blocked from accessing an account until a user response is received (Abrams, [0019]).

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (W.O. 2012093393), in view of Kursun (U.S. 9760702).

Regarding claim 17,

Klein discloses, the mobile portable communication system according to claim 14, wherein the mobile, portable communication system (Klein, [0033 and Fig. 2-200] mobile device) comprises classification module, (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) wherein the classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) is configured for classification of measurement data and is trained for recognition (Klein, [0011] HCI behavior patterns can be monitored and combined in different configurations to create "usage repertoires" that reflect unique behavior patterns of a specific individual user, allowing a device to recognize and identify an authorized user) of a movement of a registered user, (Klein, [0011] "usage repertoires" that reflect unique behavior patterns of a specific individual user, allowing a device to recognize and identify an authorized user) wherein the classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) is executed by the processor (Klein, [0116] processor 73 memory on the device) of the mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the mobile portable communication system for behavior-based authentication of the current user to the mobile, portable communication system performs the following method steps: (Klein, [0018] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention).

-repeated execution of the following steps with use of the machine-learning method: (Klein, [0018 and Fig 3-300] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention).

o capture of the measurement data, (Klein, [0116] the mobile device having one or more motion sensors 72, such as an accelerometer, gyroscope or touch screen; and a processor 73 to receive data from the device sensors to determine, according to one embodiment, motion-states of the device based on the received data).

o input of the measurement data into the classification module, (Klein, [Fig 6-603 [Wingdings font/0xE0] 6-607] and (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data).

o generation of a third classification result by the classification module, (Klein, [Fig 6-603 [Wingdings font/0xE0] 6-607] and (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) detailing whether the current user is the registered user (Klein, [Fig 6-608 and 0023] Recognition is implemented by comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected while an authorized user operates a mobile device).

o storage of the third classification result (Klein, [0030] sample usage characteristics, and to store a representation of a user's unique, HCI behavioral usage repertoire) in the internal memory (Klein, [0097] According to one embodiment, the background software collects the stream of embellished data in a data file saved to static memory on the device) of the portable communication system, (Klein, [0033 and Fig. 2-200] mobile device).

o training of the classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) with the measurement data of the current user in order to train the classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) to a user-specific movement pattern (Klein, [0054] By sampling such HCI events and using, for example, a Bayesian network to represent a user's motion-repertoire in a probability table, the device is able to "learn" the unique motion-characteristics of an authorized user for real-time monitoring) on satisfaction of a third condition, a fourth condition, or a combination of the third and the fourth condition, the third condition being that, in accordance with the third classification result, the current user is the registered user and the fourth condition being that, in accordance with the first classification result, the current user is the user registered in the system, (Klein, [Fig. 3-314 and 0061] The discretized motion-characteristics are then compared to a Bayesian network's prior probability table comprising the motion-repertoire of all prior motion-characteristics sampled from the authorized user (step 312) and the system determines if the motion-characteristics of the sample are consistent with the motion-repertoire of the authorized user (step 314)).

- in response to an authentication request access to the internal memory (Klein, [0088] Accessing encrypted network authentication credentials stored on the device when the authorized user is detected) of the mobile, portable communication system (Klein, [0033 and Fig. 2-200] mobile device) in order to read out at least one of the stored third classification results (Klein, [0030] sample usage characteristics, and to store a representation of a user's unique, HCI behavioral usage repertoire) from the memory, (Klein, [0097] According to one embodiment, the background software collects the stream of embellished data in a data file saved to static memory on the device) wherein the third classification result (Klein, [0030] sample usage characteristics, and to store a representation of a user's unique, HCI behavioral usage repertoire) is also included in the evaluation of the first classification result (Klein, [0030] sample usage characteristics, and to store a representation of a user's unique, HCI behavioral usage repertoire) in accordance with the checking criterion. (Klein, [0101] Scores for the 16 characteristics are summed to comprise a detection score).

Klein does not disclose fine-motor measurement data.
However in the same field of endeavor Kursun discloses, fine-motor measurement data (Kursun, [Col 7 line 19-21] the sensors may detect fine motor skill movements).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Kursun to include authentication based on fine-motor movement data (Kursun, [Col 7 line 19-21]).
Doing so would allow for user authentication based on fine-motor measurement data (Kursun, [Col 3, line 17-18]).

Regarding claim 20, 

Klein discloses, the mobile portable communication system according to claim 17, wherein at least one third pattern in the form of at least one third pattern function and at least one third comparison data set (Klein, [0023] comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected) are stored in the internal memory (Klein, [0097] memory on the device) of the mobile, portable communication system, (Klein, [0033 and Fig. 2-200] mobile device) wherein the at least one third comparison data set (Klein, [0078] the system may include software on a server that groups motion-sequences collected from a plurality of users/devices (population) per motion-state, calculates motion-characteristics and converts continuous values into discrete ranges to create population motion-characteristics) comprises values for at least one third comparison parameter, (Klein, [0078] the system may include software on a server that groups motion-sequences collected from a plurality of users/devices (population) per motion-state, calculates motion-characteristics and converts continuous values into discrete ranges to create population motion-characteristics).


    PNG
    media_image1.png
    187
    834
    media_image1.png
    Greyscale


wherein the classification module (Klein, [0116] determine, according to one embodiment, motion-states of the device based on the received data) performs the following steps when the measurement data are input: (Klein, [0018] Fig. 3 is a simplified flowchart of process steps for performing continuous background monitoring, learning and detection by an exemplary mobile device, according to embodiments of the invention).

a) comparison of the captured measurement data with one third pattern function among the at least one third pattern function, (Klein, [0083] These are designed so that during the step of comparing the motion-characteristics of the device of an unidentified user to the authorized user's motion-repertoire to determine if the user is the authorized user (step 528)).


    PNG
    media_image1.png
    187
    834
    media_image1.png
    Greyscale


b) assignment of the measurement data to the third pattern assigned to the one third pattern among the at least one third pattern assigned to the one third pattern function and attainment of at least one third classification parameter corresponding to the one third pattern, (Klein, [0023] comparing the motion-characteristics of a current user interaction to a motion-repertoire comprising previously collected motion-characteristics collected)  in response to the assignment of the measurement data to the third pattern, (Klein, [0078] the system may include software on a server that groups motion-sequences collected from a plurality of users/devices (population) per motion-state, calculates motion-characteristics and converts continuous values into discrete ranges to create population motion-characteristics).

c) calculation of a confidence value for each of the at least one third classification parameter by a comparison of the at least one  third classification parameter with a corresponding third comparison parameter among the at least one third comparison parameter of the at least one third comparison data set, and (Klein, [0079] a differentiation score for each motion-characteristic of the user).

    PNG
    media_image2.png
    245
    702
    media_image2.png
    Greyscale


d) generation of the third classification result based on the confidence value each of the at least one third classification parameter, (Klein, [0078] The software may calculate discretization threshold values for the population for each motion-state for each of the motion-characteristics with discretization into 8 possible ranges for example).

and wherein the step of training comprises an addition of the captured measurement data to the at least one third comparison data set. (Klein, [0054] By sampling such HCI events and using, for example, a Bayesian network to represent a user's motion-repertoire in a probability table, the device is able to "learn" the unique motion-characteristics of an authorized user for real-time monitoring).

Klein does not disclose fine-motor measurement data.
However in the same field of endeavor Kursun discloses, fine-motor measurement data (Kursun, [Col 7 line 19-21] the sensors may detect fine motor skill movements).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Klein to incorporate the teachings of Kursun to include authentication based on fine-motor movement data (Kursun, [Col 7 line 19-21]).
Doing so would allow for user authentication based on fine-motor measurement data (Kursun, [Col 3, line 17-18]).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can
normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/T.A.C./
Examiner, Art Unit 2436

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436